Georgianna Jacoby v. Auxiliary to Baylor Medical Center - Ellis County at Waxahachie















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-233-CV

     GEORGIANNA JACOBY,
                                                                         Appellant
     v.

     AUXILIARY TO BAYLOR MEDICAL CENTER
     - ELLIS COUNTY AT WAXAHACHIE,
                                                                         Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 57907
                                                                                                                
                                                                                                         
DISSENTING OPINION
                                                                                                                 
      In evaluating summary judgment evidence, we must “accept all evidence favorable to the
non-movant as true, indulging every reasonable inference and resolving all doubts in favor of the
non-movant.”  Wornick Co. v. Casas, 856 S.W.2d 732, 733 (Tex. 1993); see also Rhone-Poulenc,
Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999). 
      From the statements made to Jacoby, by representatives of the hospital, a jury could infer that
those representatives intended to induce her to delay filing suit until the limitations period had
passed.  In holding otherwise, the majority ignores the established rules by which we review
summary judgments.  See Wornick Co., 856 S.W.2d at 733.
      I would reverse the summary judgment and remand the cause for a trial on the merits. 
Because the majority does not, I respectfully dissent.
 
                                                                         BILL VANCE
                                                                         Justice

Dissenting opinion delivered and filed March 14, 2001
Do not publish